COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON FURTHER MOTION FOR REHEARING

Appellate case name:         Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:       01-17-00918-CV

Trial court case number:     CV-0077741

Trial court:                 County Court at Law No. 2 of Galveston County

       The panel has voted to deny appellants’ pro se Request for Explanation, filed on
July 9, 2018, and Complaint, filed on July 12, 2018, construed together as a further
motion for rehearing of this Court’s July 3, 2018 Order denying appellants’ Motion for
Rehearing.1

       It is ordered that the further motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Panel

Panel consists of: Justices Jennings, Keyes, and Higley.

Date: July 24, 2018

1
       Although this Court did not modify or vacate its judgment or issue a different opinion,
       because the appellants are proceeding pro se, this Court uses Rule 2 to suspend the
       normal operation of Rule 49.5 and construes their filings together as a further motion for
       rehearing. See TEX. R. APP. P. 2, 49.5. While the Rules of Appellate Procedure only
       require this Court to give reasons for resolving an appeal in its opinion, which it already
       did in its April 3, 2018 memorandum opinion, the rules do not require this Court to give
       any reasons for denying a motion for rehearing. See TEX. R. APP. P. 47.4, 49.3. In any
       event, while there was no letter filed by the appellants with the Clerk of this Court on
       March 12, 2018, according to the Galveston County Clerk’s Office website, there was a
       complaint filed by appellants there on March 9, 2018, which was addressed to the district
       clerk. The Clerk of this Court generally marks every appeal as “Submitted” at least one
       day before issuing the Court’s opinion and judgment. See TEX. R. APP. P. 39.8, 43.1.